Citation Nr: 0813671	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What evaluation is warranted for a left ear hearing loss 
from May 1, 2003?

2.  What evaluation is warranted for hemorrhoids from May 1, 
2003?

3.  What evaluation is warranted for coronary artery disease 
with hypertension, status post coronary artery bypass graft 
from May 1, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed active duty from August 1981 to April 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In the June 2003 rating decision service connection was 
granted for the disorders at issue.  As the veteran perfected 
an appeal to the initial ratings assigned following the 
grants of service connection the Board has characterized 
these issues in accordance with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDING OF FACT

In June 2007, prior to promulgation of a decision in the 
appeal, the Board of Veterans' Appeals (Board) received 
notification from the veteran that a withdrawal of his appeal 
concerning the issues of entitlement to increased ratings for 
a left ear hearing loss and hemorrhoids was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning entitlement to an increased rating 
for a left ear hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning entitlement to an increased rating 
for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(5); 38 
C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In June 2007, the appellant informed VA of his 
desire to withdraw his appeal to the issues of entitlement to 
increased ratings for a left ear hearing loss and 
hemorrhoids.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these appealed 
matters and they are dismissed.


ORDER

The appeal as to the issues of entitlement to increased 
ratings for a left ear hearing loss and hemorrhoids is 
dismissed.


REMAND

The veteran contends that he is entitled to a higher rating 
for his coronary artery disease with hypertension, status 
post coronary artery bypass graft because it is more severe 
than contemplated by the current 10 percent rating.  
Specifically, at a February 2008 Travel Board hearing, the 
veteran stated that his disorder had worsened since his 
October 2006 VA fee-basis examination.  See page 17 of 
hearing transcript (transcript).  The veteran specifically 
indicated that he experienced increased symptoms with 
exercise and stress which were causing him to miss time from 
work.  See page 13 of transcript.  In light of this testimony 
and the appellant's January 2008 emergency room visit for 
chest pain, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA cardiovascular examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
appellant's coronary artery disease with 
hypertension, status post coronary artery 
bypass graft.  The claim folders are to 
be made available for the examiner to 
review.  All indicated studies, including 
exercise stress testing, must be 
performed unless medically 
contraindicated.  All findings should be 
reported in detail.  If any test is 
medically contraindicated that fact and 
the reasons why it is contraindicated 
must be explained in writing.  In 
accordance with the latest AMIE work 
sheets for heart disorders, the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any heart disorder.  The 
examiner must provide specific findings 
as to any left ventricular dysfunction 
and the appellant's current ejection 
fraction.  The examiner must provide 
specific findings as to the workload 
expressed in METs at which time the 
appellant develops dyspnea, fatigue, 
angina, dizziness, or syncope.  If the 
appellant presents no objective evidence 
of an organic cardiovascular disability 
that fact must be noted and an 
explanation provided to support such a 
finding.  A complete rationale for any 
and all opinions expressed must be 
provided.

2.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
need be taken.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that includes all evidence added to the 
file since the November 2007 supplemental 
statement of the case.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


